Per Curiam.

This was a suit instituted in said Court of Common Pleas, by the bank against Ritter, to foreclose a mortgage upon real estate. The complaint alleges that the mortgage was given to secure the payment of two promissory notes, each for the payment of 500 dollars, and demands judgment of foreclosure for the aggregate amount of the notes, and interest from their dates. The notes respectfully bear date April 10,1854. Ritter demurred to the complaint, upon the alleged ground that the sum demanded was an amount to which the jurisdiction of the Common Pleas does not extend. The demurrer was overruled; and the Court, on final hearing, &c., found for the plaintiff 1,107 dollars, and, in accordance with its finding, rendered judgment of foreclosure.
The demurrer should have been sustained. We have decided that “the Court of Common Pleas has not jurisdiction of an action to foreclose a mortgage for 1,000 dol*383lars or more.” Trew v. Gaskill, 10 Ind. R. 265.—2 R. S. p. 18, § 11.
L. C. Jacoby, for the appellant.
R. Brackenridge, for the bank.
The judgment is reversed with costs.